Title: From John Adams to William Cranch, 30 December 1790
From: Adams, John
To: Cranch, William



My dear Sir
Philadelphia Decr 30 1790

I have had the pleasure of receiving your letter and should be happy to furnish you with any hints concerning the study of the Civil Law, which may to occur to me after having laid aside all such studies for many years. Under the general phrase Civil law is often understood what is commonly considered the learning necessary to obtain a degree of Doctor of Laws LLD the common abreviation signifies Legis Legum Doctor or Utriusque Juris Doctor. One branch of the division is the Law of Nature and Natures and the other the Roman Law. Of the first of these, Grotius, Puffendorf, Burlamaque, Vattel Heineerius, Bynker hoek, Noodt, are the writers most in use and I suppose as good as any—Of the last, if your intention is to confine your inquiries to the English language, Woods institute of the Civil Law, Domat, Dr Taylor and Wiseman’s Law of Laws may answer your purpose. But if, as I presume it will be your ambition and curiosity should prompt you to become a master of this divine science as it used to be called, you will in the first place find it necessary to increase your familiarity with the Latin language and the Roman learning in general. The Institutes of Justinian, the Code the Novells and the digest are all in latin. Commentators on all these writings are innumerable. But Hippias, Vinnius; Gail and Cujacius with Oughtons Ordo Judiciorum are esteemed the best. There are many little Compendiums or abridgments in latin of the institutes; which you may read, to advantage—They will frequently fall in your way at sales and may be purchased cheap.  But if you read carefully the institutes and acquire a familiarity with the titles and indexes of the Corpus Juris, So that you may be able readily to Search a point as you may have occasion, you will find it very useful and agreeable.—Those who pretend to be very learned in this way, Study the Greek translation of Theophilus; if the institutes of Justinian which is indeed rather a commentary I wish you much pleasure and profit at the bar and am with much affection your friend as well as Uncle
John Adams.